PER CURIAM.
The City of Mesquite appeals from a judgment granting a mandatory injunction directing the City to issue a license to operate a coin-operated amusement center to Aladdin’s Castle, Inc. The trial court granted the injunction upon a finding that certain provisions of the ordinance in question were unconstitutionally vague, and upon the further determination that the *378decision of the Mesquite City Council to deny the license was not supported by substantial evidence. Upon appeal by the City, the judgment was affirmed. 559 S.W.2d 92.
We are satisfied that the judgment of the Court of Civil Appeals is correct and that the Application for Writ of Error presents no error requiring reversal. Rule 483, Tex. R.Civ.P. The denial of the license was not reasonably supported by substantial evidence. We do not reach the question of the constitutionality of the ordinance, cf. Wood v. Wood, 159 Tex. 350, 320 S.W.2d 807 (1959), and we express no view as to the correctness of the holding of the Court of Civil Appeals in this respect.
The Application for Writ of Error is refused, no reversible error.